Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Decision No.CR2005
Centers for Medicare & Medicaid
Services.

In the Case of: )
)
Associated Internists, P.C., )
(CLIA Number 23D0983891), ) Date: September 16, 2009
)
Petitioner, )
)
-Vv.- ) Docket No. C-09-477
)
)
)
)

DECISION DISMISSING REQUEST FOR HEARING

I dismiss the hearing request filed by Petitioner, Associated Internists, P.C. because it
fails to state a meaningful challenge to the determination of the Centers for Medicare &
Medicaid Services (CMS) to impose remedies against Petitioner.

I. Background

Petitioner is a clinical laboratory doing business in Southfield, Michigan. Its operations
are subject to the requirements of the Clinical Laboratory Improvement Amendments of
1988 (CLIA). CLIA authorizes CMS to survey clinical laboratories for compliance and
to impose remedies against them in appropriate cases.

On March 20, 2009 CMS informed Petitioner that it was imposing remedies against
Petitioner consisting of: revocation of Petitioner’s CLIA certificate; suspension of its
CLIA certificate; cancellation of its approval to receive payments from Medicare for its
services; and a directed plan of correction. CMS Ex. 2, at 2.! These remedy
determinations were based on findings of noncompliance with CLIA requirements that
were made at a survey of Petitioner’s laboratory on March 5, 2009 (March survey). The

' CMS filed five exhibits with its motion to dismiss which it designated as CMS Ex. 1 —
CMS Ex. 5. I receive all of these exhibits into the record of this case.
findings of noncompliance included immediate jeopardy level findings of noncompliance
with three CLIA conditions and were in turn premised on findings of noncompliance with
22 separate CLIA performance standards.’ CMS afforded Petitioner the opportunity to
file a plan of correction. Additionally, it informed Petitioner of its right to request a
hearing challenging CMS’s findings of noncompliance and remedy determinations. It
told Petitioner specifically that:

[t]he request for hearing must contain a statement as to the specific issues
and findings of fact and conclusions of law in this determination with
which the laboratory disagrees and the basis for the laboratory’s contention
that the specific issues and/or findings and conclusions are incorrect.

CMS Ex. 2, at 4.

Petitioner submitted a written allegation of compliance and a plan of correction to CMS
on April 4, 2009. CMS Ex. 3, at 1. CMS reviewed the plan and determined that
Petitioner had removed the immediate jeopardy. However, it concluded also that the plan
of correction did not satisfactorily address the substance of the deficiencies that were
made at the March survey. CMS wrote to Petitioner on April 15, 2009 and in that letter it
advised Petitioner of its determinations. Jd. at 1-4. It told Petitioner that it would impose
the remedies that had been proposed in the March 20 letter effective April 15, 2009. Id.
at 4.

Petitioner wrote a second letter to CMS on April 23, 2009. See CMS Ex. 4. After
reviewing the contents of this letter, CMS again determined that Petitioner’s compliance
allegations were not credible. On April 30, 2009 CMS wrote to Petitioner and explained
in detail why Petitioner’s allegations were not credible. Jd. CMS reiterated that it was
imposing against Petitioner the remedies that were described in the March 20 letter.

On May 4, 2009 Petitioner requested “an appeal to remove the sanctions imposed upon . .
. [Petitioner] due to Allegation of Compliance Not Credible on the cited deficiencies
during . . . [the March survey] ....” CMS Ex. 5. The case was assigned to me for a
hearing and a decision. CMS then filed its motion to dismiss Petitioner’s hearing request.
Petitioner did not reply to the motion.

> The three condition-level noncompliance findings consisted of failures to comply with
the requirements of: 42 C.F.R. §§ 493.1230 (general laboratory systems); 493.1250
(analytic systems); and 493.1441 (laboratory director for laboratories performing high
complexity testing).
IL. Issue, findings of fact and conclusions of law
A. Issue

The issue in this case is whether I should dismiss Petitioner’s hearing request because it
has failed to state a meaningful challenge to CMS’s determination to impose remedies
against Petitioner.

B. Findings of fact and conclusions of law

I make findings of fact and conclusions of law (Findings) to support my decision. I set
forth each Finding below as a separate heading.

1. I may dismiss a hearing request which fails to satisfy the specificity
requirements of 42 C.F.R. § 498.40(b).

Hearings in cases involving CLIA are governed by regulations at 42 C.F.R. Part 498.
These regulations provide that a hearing request in any case must:

(1) Identify the specific issues, and the findings of fact and conclusions of
law with which the affected party disagrees; and

(2) Specify the basis for contending that the findings and conclusions are
incorrect.

42 C.F.R. § 498.40(b)(1), (2).

An administrative law judge may dismiss a hearing request that does not comply with
these specificity requirements.

2. Petitioner’s hearing request did not comply with the specificity
requirements of 42 C.F.R. § 498.40(b)(1) and (2). Therefore, I
dismiss it.

CMS’s noncompliance findings were drawn from a survey report that is 30 pages in
length and which addresses in considerable detail the specific standards and conditions
which CMS determined Petitioner contravened. CMS Ex. 1, at 1-30. The survey report
put Petitioner on notice of that which it had to address in its hearing request if it intended
to raise any issue which I could hear and decide.
Petitioner’s hearing request is deficient. It fails to come to grips with nearly all of the
noncompliance findings on which CMS based its remedy determination and, for that
reason, it does not comply with the specificity requirements of 42 C.F.R.

§ 498.40(b)(1) and (2). I dismiss the hearing request because it does not state an issue
that I may hear and decide.

When read closely, the hearing request is not really a challenge to CMS’s determinations
so much as it appears to be yet another attempt by Petitioner to assert that it has regained
compliance with CLIA requirements. Additionally, Petitioner seems to be saying that
some of its admitted noncompliance caused no harm. However, for the most part, the
hearing request simply avoids confronting the essential question of Petitioner’s
compliance with CLIA conditions. Instead, it focuses on corrective actions concerning
some small part of CMS’s noncompliance findings that Petitioner allegedly accomplished
after CMS made and implemented its determinations. CMS Ex. 5.

The hearing request discusses only two of the allegations of noncompliance. First, in an
evident admission of noncompliance, the request states: ‘“[t]he laboratory was not in
compliance for using calibrators for Triglycerides Lot # 5104010 with expiration date
03/01/2009 on March 3, 2009.” CMS Ex. 5. Petitioner then asserts that there was no
harm or adverse effect on patients resulting from this admitted noncompliance. Then,
Petitioner discusses post-survey remediation actions that it had taken, referring to a staff
meeting of April 7, 2009 and additional steps taken on April 21, 2009. Jd. These
allegations are insufficient to raise an issue that I can hear or decide because they address
post-survey remediation by Petitioner and not the question of compliance at the time of
the survey.

Petitioner makes similar assertions concerning “the issue on Folate Testing.” CMS Ex. 5.
There is nothing in the hearing request which I can reasonably construe as a challenge to
CMS’s findings on this issue.

Moreover, and as I have discussed, the hearing request is silent as to the many other
noncompliance findings that were made at the March survey. Even if I were to construe
Petitioner’s assertions about triglycerides and folate testing as challenges to two of
CMS’s noncompliance findings, I would have no choice but to conclude that CMS’s
many other findings of noncompliance remain unchallenged.

/s/
Steven T. Kessel
Administrative Law Judge

